Citation Nr: 9918862	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-12 154	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement of the appellant to an increased apportioned 
share of the veteran's compensation benefits on behalf of the 
veteran's minor child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) from a special apportionment decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A notice of disagreement was 
received from the appellant in March 1997.  A statement of 
the case was issued in March 1997.  A substantive appeal was 
received from the appellant in April 1997.  A hearing was 
scheduled to be held before a member of the Board at the RO 
in Newark, New Jersey in October 1998 but the appellant 
failed to report to this hearing.  In January 1999, the Board 
remanded this matter for due process considerations.  This 
case is contested.  

The Board notes that the veteran is totally disabled for 
compensation purposes, suffering from service-connected 
schizophrenia.  He has been declared incompetent.


FINDINGS OF FACT

1.  The veteran is in receipt of service connected 
compensation for schizophrenia, evaluated as 100 percent 
disabling since October 19, 1979. 

2.  In June 1995 the appellant was awarded an apportionment, 
in the amount of $150.00 per month, of the veteran's 
disability compensation on behalf of the veteran's minor 
child.

3.  The veteran does not reasonably contribute to his minor 
child's support and expenses.  

4.  The appellant has demonstrated a financial hardship that 
warrants an increased apportioned share of the veteran's 
compensation benefits.  

5.  Increasing the apportionment of the veteran's 
compensation benefits from $150.00 per month to $300.00 per 
month on behalf of his dependent child would not cause undue 
hardship to the veteran.


CONCLUSION OF LAW

An increase in the apportioned amount of the veteran's 
disability compensation benefits, from $150.00 per month to 
$300.00 per month, but no more, payable to the appellant on 
behalf of the veteran's minor child, is warranted.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 
3.452, 3.453 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is in receipt of service connected compensation 
for schizophrenia, evaluated as 100 percent disabling since 
October 19, 1979.  The appeal in this contested case arises 
from a apportionment decision in which the RO denied an 
increase in the $150 monthly apportionment of the veteran's 
disability compensation for his minor child, [redacted].  The 
appellant (the maternal grandmother and custodian of [redacted]) 
initiated an appeal on her behalf, claiming that a higher 
apportionment was warranted.  For historical purposes, it is 
noted that the appellant was originally awarded an 
apportioned share of the veteran's disability compensation on 
behalf of the minor child in a June 1995 apportionment 
action.  Previously, the minor child's mother received an 
apportioned share of the veteran's disability compensation 
from October 1987 (the appellant became the child's custodian 
in December 1993).  

The Board notes that all or any part of a veteran's 
compensation award may be apportioned if the veteran's spouse 
and/or children are not residing with the veteran and the 
veteran is not discharging his or her responsibility for the 
spouse or children's support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (1998).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (1998).  

Factors to be considered include the amount of VA benefits 
payable, other resources and income of the parties in 
interest, and any special needs of the respective parties. 
Id.  Special apportionment is meant to provide for claimants 
in situations in which hardship is shown to exist on the 
basis of the facts in the case as long as it does not cause 
undue hardship on the other parties in interest.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
Rates of apportionment of disability compensation, service 
pension or retirement pay will be determined under 38 C.F.R. 
§ 3.451 (the factors are noted above).  38 C.F.R. § 3.453 
(1998).

Currently, the appellant contends, in substance, that due to 
the cost of raising the veteran's child she is entitled to an 
increased apportioned share of the veteran's compensation 
benefits greater than $150.00.  Among other things, the 
appellant points out that the child is in her teenage years, 
and as such, it costs more to feed and clothe her.  

In February 1997 the veteran's guardian submitted a statement 
which reflects the veteran's monthly income of $2,988 ($1,965 
of which represented VA compensation) and expenses of $2,155, 
and that he had $13,849.74 in a bank account(s).  A statement 
received from the appellant at that same time reflects her 
household monthly income of $2,420 and expenses of about 
$900.  In April 1997, the appellant submitted a statement to 
the effect that she and her husband owed a total of about 
$20,000 to various creditors.  In May 1997, the appellant 
submitted statements to the effect that $19,688.35 was owed 
to creditors and that monthly expenses totaled $2,040.65.

After considering all of the evidence of record in light of 
the regulations noted above, the Board finds that an 
increased apportioned share of the veteran's compensation 
benefits, payable to the appellant on behalf of the minor 
child, to $300.00 per month, is warranted.  

The Board finds that some hardship is shown to exist on the 
part of the appellant, who receives the apportioned share on 
behalf the minor child, because even though her monthly 
household income outweighs her expenses, she and her husband 
owe a significant amount of money to creditors.  The Board 
notes that increasing the apportioned share of the veteran's 
compensation is not solely meant to get the appellant out of 
the debts created by her and her husband, but it is 
reasonable to assume that the increase would make available a 
more reasonable amount of money for the purposes of meeting 
the financial needs of the minor child.   

On the other hand, while the Board does not doubt that the 
veteran may have to make some financial adjustments in light 
of the decision in this case, the Board also finds that 
increasing the apportioned share of the veteran's 
compensation benefits to $300.00 will not cause undue 
hardship to the veteran.  It is pointed out that an 
apportioned amount of $300.00 is below 20 percent of the 
veteran's monthly VA benefits, and as such, this amount would 
ordinarily not provide a reasonable amount for any 
apportionee. 38 C.F.R. § 3.451 (1998).  The Board also notes 
that the veteran's reported monthly income outweighs his 
reported expenses by over $800 and that he has close to 
$14,000 in the bank.  

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  The Board finds that increasing 
the apportionment of the veteran's compensation benefits to 
$300.00 per month on behalf of his dependent child would not 
result in such deprivations with regard to the veteran. 
38 C.F.R. §§ 3.451, 3.453 (1998).  However, increasing this 
amount further may cause undue hardship to the veteran.  

For the foregoing reasons, the Board concludes that the 
criteria for an increase in the apportionment of the 
veteran's compensation benefits from $150.00 per month to 
$300.00 per month on behalf of his dependent minor child is 
warranted.  In this respect, the appeal is granted.  




ORDER

The apportionment of the veteran's compensation benefits, 
paid to the appellant on behalf of the veteran's minor child, 
[redacted], is increased to $300.00 per month.  The appellant's 
appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

